Title: To James Madison from John Fairbanks Jr., 26 April 1813
From: Fairbanks, John, Jr.
To: Madison, James


Sir,
Newbern, State of N. Carolina 26 April 1813
Your Excellency will doubtlessly be pleased to receive such communications, as may tend to evince the progress of the grand cause of Liberty in South America—I have therefore taken this freedom of addressing your Excellency upon this subject. As I have lately arrived from Carthagena, I am enabled to inform Your Excellency what has fallend under my notice respecting the affairs of this part of South America.
The patriotic armies have acquired considerable encouragement in their noble cause, the emancipation of their Country—they have beaten the Royalists in every combat, are following up their victories, daily gaining ground, are now preparing to advance towards the provinces that have again become under the Government of Old Spain to effect a reconquest—this measure they are firmly resolved upon.
The people are every day getting more in favor of the cause of their glorious and laudable contest. The country is rapidly increasing in population, inconsequence of the arrival of strangers from various parts of the West Indies particularly Frenchmen. The Americans are held in high esteem, in fact, more so, than any other foreigners. The communication with Santa Fee is perfectly open to the trade of Carthagena. The inhabitants in general show strong attachment to our manners and form of Government—they wish to imitate our happy constitution and laws. Torrices the President of Carthagena requested me to present your Excellency with their constitution in which they have endeavoured follow ours, as nearly as possible.
I have brought your Excellency some of their late gazettes &c.
From the revolutionary state of the country they are greatly deprived of military and Naval Stores and many kinds of provisions, for the acquirement of which, the President expressed a great desire to treat with our Government. I there thro’ the solicitation of the President request Your Excellency’s permission to the entrance into the ports of the U. States, the vessels sailing under Carthaginian colors. If a free commercial intercourse take place between this government and ours, the importance of which your Excellency must well know. My knowledge of Mercantile concerns and the languges, embolden me to solicit your Excellency’s approbation of the measure, in appointing me as agent or Consul to this Country, If our Country sanction a trade with it.
Such recommendations as may be necessary shall be immediately procured. Your Excellency will be pleased to cause me to be honored with an answer either in the Negative or affirmative, as soon as may suit Your Excellency’s convenience. I have the honor to be with great respect Your Excellency’s Hble. and obt. Servt.
John Fairbanks Jr
